DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-20 and 22, drawn to a method of determining a phase shift caused by reflection at, or transmission through, a dielectric coating as a function of wavenumber, the method comprising: obtaining a nominal phase shift for the dielectric coating as a function of wavenumber; determining a first wavenumber and a second wavenumber for performing measurements of phase shift at these the first and second wavenumbers, based on the nominal phase shift; determining a wavenumber shift based on a first measurement of phase shift at the first wavenumber, a second measurement of phase shift at the second wavenumber, and the nominal phase shift as a function of wavenumber; and determining the phase shift as a function of wavenumber based on the wavenumber shift and the nominal phase shift.
Group II, claim(s) 23-24, drawn to a method of determining a layer design for a dielectric coating, wherein the dielectric coating comprises a plurality of stacked layers, the method comprising: determining a plurality of layer designs that are in conformity with a desired optical property of the .
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because the groups do not share the same or corresponding technical feature. For example, the technical feature “determining a plurality of layer designs that are in conformity with a desired optical property of the dielectric coating; determining, for each of the layer designs, a metric Z that depends on the total optical thickness of the dielectric coating according to that layer design and a bandwidth of interest, in terms of wavenumbers, for which the dielectric coating is intended for use; and selecting, as a final layer design for the dielectric coating, that layer design among the plurality of layer designs that has the smallest value of the metric Z” of claim 23 of group II has different (or does not require) the technical feature “obtaining a nominal phase shift for the dielectric coating as a function of wavenumber; determining a first wavenumber and a second wavenumber for performing measurements of phase shift at these the first and second wavenumbers, based on the nominal phase shift; determining a wavenumber shift based on a first measurement of phase shift at the first wavenumber, a second measurement of phase shift at the second wavenumber, and the nominal phase shift as a function of wavenumber; and determining the phase shift as a function of wavenumber based on the wavenumber shift and the nominal phase shift” of claim 1 of group I. Accordingly, the special technical feature linking the two inventions does not provide or share the same 
Additionally, there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
* the inventions have acquired a separate status in the art in view of their different classification;
* the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
* the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries);
* the prior art applicable to one invention would not likely be applicable to another invention.

	A telephone call to request an oral election to the above restriction requirement could not be made since there is no attorney on the record/contact information is available.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG H NGUYEN whose telephone number is (571)272-2425. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2800 ext. 86. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






March 7, 2022


						/SANG H NGUYEN/                                                                           Primary Examiner, Art Unit 2886